DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 After Allowance or Quayle Action

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on August 03, 2021 has been entered.

Information Disclosure Statement

3.	The information disclosure statements filed on August 03, 2021 has been considered and placed in the application file.


Allowable Subject Matter

4.	Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: 

Regarding independent claims 1, 8, and 15, the prior art of record fails to teach or suggest the claimed limitations with the reasons set forth in the Applicant’s Remarks filed on February 02, 2021, pages 7-9.

Claims 2-7 are allowed by virtue of their dependency from claim 1. 

Claims 9-14 are allowed by virtue of their dependency from claim 8.

Claims 16-20 are allowed by virtue of their dependency from claim 15.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654

/PAUL KIM/Primary Examiner, Art Unit 2654